
	
		I
		111th CONGRESS
		1st Session
		H. R. 3719
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Buyer (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish in
		  the Department of Veterans Affairs a Veterans Economic Opportunity
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Economic Opportunity Administration Act of
			 2009.
		2.Establishment of
			 Veterans Economic Opportunity Administration of Department of Veterans
			 Affairs
			(a)Economic
			 Opportunity AdministrationPart V of title 38, United States
			 Code, is amended by adding at the end the following new chapter:
				
					80Veterans Economic
				Opportunity Administration
						
							8001. Organization of Administration.
							8002. Functions of Administration.
							8003. Office of Small and Disadvantaged
				  Business Utilization.
						
						8001.Organization
				of Administration
							(a)Veterans Economic
				Opportunity AdministrationThere is in the Department of Veterans
				Affairs a Veterans Economic Opportunity Administration. The primary function of
				the Veterans Economic Opportunity Administration is the administration of the
				programs of the Department which provide assistance related to economic
				opportunity to veterans and their dependents and survivors.
							(b)Under Secretary
				for Economic OpportunityThe
				Veterans Economic Opportunity Administration is under the Under Secretary for
				Veterans Economic Opportunity, who is directly responsible to the Secretary for
				the operations of the Administration.
							8002.Functions of
				Administration
							The Veterans
				Economic Opportunity Administration is responsible for the administration of
				the following programs of the Department:
								(1)Vocational
				rehabilitation and employment programs.
								(2)Educational
				assistance programs.
								(3)Veterans’ housing
				loan and related programs.
								(4)Veterans
				entrepreneurship programs.
								(5)Programs for
				homeless veterans.
								8003.Office of
				Small and Disadvantaged Business UtilizationNotwithstanding section 15(k) of the Small
				Business Act (15 U.S.C. 644(k)), the head of the Office of Small and
				Disadvantaged Business Utilization shall report directly to both the Secretary
				and the Under Secretary for Veterans Economic
				Opportunity.
						.
			(b)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 and of part V of title 38, are each amended by inserting after the item
			 relating to chapter 79 the following new item:
				
					
						80.
				  Veterans Economic Opportunity
				  Administration8001
					
					.
			3.Under Secretary
			 for Veterans Economic Opportunity
			(a)Under
			 SecretaryChapter 3 of title 38, United States Code, is amended
			 by inserting after section 306 the following new section:
				
					306A.Under
				Secretary for Veterans Economic Opportunity
						(a)Under
				SecretaryThere is in the
				Department an Under Secretary for Veterans Economic Opportunity, who is
				appointed by the President, by and with the advice and consent of the Senate.
				The Under Secretary for Veterans Economic Opportunity shall be appointed
				without regard to political affiliation or activity and solely on the basis of
				demonstrated ability in—
							(1)fiscal management;
				and
							(2)the administration
				of programs within the Veterans Economic Opportunity Administration or programs
				of similar content and scope.
							(b)ResponsibilitiesThe Under Secretary for Veterans Economic
				Opportunity is the head of, and is directly responsible to the Secretary for
				the operations of, the Veterans Economic Opportunity Administration.
						(c)Vacancies(1)Whenever a vacancy in
				the position of Under Secretary for Veterans Economic Opportunity occurs or is
				anticipated, the Secretary shall establish a commission to recommend
				individuals to the President for appointment to the position.
							(2)A commission established under this
				subsection shall be composed of the following members appointed by the
				Secretary:
								(A)Three persons representing education and
				training, vocational rehabilitation, employment, real estate, mortgage finance
				and related industries, and survivor benefits activities affected by the
				Veterans Economic Opportunity Administration.
								(B)Two persons representing veterans
				served by the Veterans Economic Opportunity Administration.
								(C)Two persons who have experience in the
				management of veterans benefits programs or programs of similar content and
				scope.
								(D)The Deputy Secretary of Veterans
				Affairs.
								(E)The chairman of the Veterans’ Advisory
				Committee on Education formed under section 3692 of this title.
								(F)One person who has held the position of
				Under Secretary for Veterans Economic Opportunity, if the Secretary determines
				that it is desirable for such person to be a member of the commission.
								(3)A
				commission established under this subsection shall recommend at least three
				individuals for appointment to the position of Under Secretary for Veterans
				Economic Opportunity. The commission shall submit all recommendations to the
				Secretary. The Secretary shall forward the recommendations to the President
				with any comments the Secretary considers appropriate. Thereafter, the
				President may request the commission to recommend additional individuals for
				appointment.
							(4)The Assistant Secretary or Deputy
				Assistant Secretary of Veterans Affairs who performs personnel management and
				labor relations functions shall serve as the executive secretary of a
				commission established under this subsection.
							(d)Qualifications
				of recommended individualsEach individual recommended to the
				President by the commission for appointment to the position of Under Secretary
				for Veterans Economic Opportunity shall be an individual who has held a senior
				level position in the private sector with responsibilities relating to at least
				one of the following:
							(1)Education
				policy.
							(2)Vocational
				rehabilitation.
							(3)Employment.
							(4)Home loan
				finance.
							(5)Small business
				development.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 306 the following
			 new item:
				
					
						306A. Under Secretary for Veterans
				Economic
				Opportunity.
					
					.
			(c)Conforming
			 amendmentsSuch title is further amended—
				(1)in section
			 7701(a), by inserting after assistance the following: ,
			 other than assistance related to economic opportunity,;
				(2)in section 7703,
			 by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as
			 paragraphs (2) and (3), respectively;
				(3)in section
			 306(c)(2), by striking subparagraphs (A) and (E) and redesignating
			 subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D),
			 respectively;
				(4)in section 317(d),
			 by inserting after Under Secretary for Benefits the following:
			 , the Under Secretary for Veterans Economic Opportunity,;
				(5)in section 318(d)(2), by inserting after
			 Under Secretary for Benefits the following: , the Under
			 Secretary for Veterans Economic Opportunity,;
				(6)in section
			 516(e)(2)(C), by striking Health and the Under Secretary for
			 Benefits and inserting Health, the Under Secretary for Benefits,
			 and the Under Secretary for Veterans Economic Opportunity;
				(7)in section 541(a)(2)(B), by striking
			 Health and the Under Secretary for Benefits and inserting
			 Health, the Under Secretary for Benefits, and the Under Secretary for
			 Veterans Economic Opportunity;
				(8)in section 542(a)(2)(A)(iii), by striking
			 Health and the Under Secretary for Benefits and inserting
			 Health, the Under Secretary for Benefits, and the Under Secretary for
			 Veterans Economic Opportunity;
				(9)in section 544(a)(2)(B)(vi), by striking
			 Health and the Under Secretary for Benefits and inserting
			 Health, the Under Secretary for Benefits, and the Under Secretary for
			 Veterans Economic Opportunity; and
				(10)in section 709(c)(2)(A), by inserting after
			 Under Secretary for Benefits the following: , the Under
			 Secretary for Veterans Economic Opportunity,.
				4.Department of
			 Veterans Affairs-Department of Labor-Small Business Administration Joint
			 Executive Committee on Economic Opportunity
			(a)EstablishmentChapter 3 of title 38, United States Code,
			 is amended by adding at the end the following new section:
				
					323.Department of
				Veterans Affairs-Department of Labor-Small Business Administration Joint
				Executive Committee on Economic Opportunity
						(a)Establishment(1)There is established an interagency
				committee to be known as the Department of Veterans Affairs-Department of
				Labor-Small Business Administration Joint Executive Committee on Economic
				Opportunity (hereinafter in this section referred to as the
				Committee).
							(2)The Committee is composed of—
								(A)the Under Secretary of Veterans
				Affairs for Veterans Economic Opportunity;
								(B)the Director of Homeless Programs of
				the Department of Veterans Affairs;
								(C)the Assistant Secretary of Labor for
				Veterans Employment and Training; and
								(D)the Associate Administrator of the
				Small Business Administration for Veterans Business Development.
								(b)Administrative
				Matters(1)The Deputy Secretary of
				Veterans Affairs, the Under Secretary of Labor, and the Administrator of the
				Small Business Administration shall jointly determine the administrative and
				procedural guidelines for the operation of the Committee.
							(2)The two Departments and the Small
				Business Administration shall supply appropriate staff and resources to provide
				administrative support and services. Support for such purposes shall be
				provided at a level sufficient for the efficient operation of the
				Committee.
							(c)Recommendations(1)The Committee shall recommend to the
				Secretaries and the Administrator strategic direction for the joint
				coordination and sharing efforts between and within the two Departments and the
				Administration to promote and administer veterans economic opportunity programs
				for education and training, vocational rehabilitation, employment, small
				business, and homelessness under section 8111 of this title, and shall oversee
				implementation of those efforts.
							(2)The Committee shall submit to the two
				Secretaries and the Administrator and directly to Congress an annual report
				containing such recommendations as the Committee considers appropriate.
							(d)FunctionsIn
				order to enable the Committee to make recommendations in its annual report
				under subsection (c)(2), the Committee shall do the following:
							(1)Review existing
				policies, procedures, and practices relating to the coordination and sharing of
				resources between the two Departments.
							(2)Identify changes
				in policies, procedures, and practices that, in the judgment of the Committee,
				would promote mutually beneficial coordination, use, or exchange of use of
				services and resources of the two Departments and the Administration, with the
				goal of improving the quality, efficiency and effectiveness of the delivery of
				benefits and services to veterans, service members, military retirees, and
				their families through a relationship among the Department of Veterans Affairs,
				the Department of Labor, and the Small Business Administration.
							(3)Identify and
				assess further opportunities for the coordination and collaboration between the
				Departments and the Administration that, in the judgment of the Committee,
				would not adversely affect the range of services, the quality of care, or the
				established priorities for benefits provided by either of the Departments or
				the Administration.
							(4)Review the plans
				of both Departments and the Administration for the acquisition of additional
				resources, especially new facilities and major equipment and technology, in
				order to assess the potential effect of such plans on further opportunities for
				the coordination and sharing of resources.
							(5)Review the
				implementation of activities designed to promote the coordination and sharing
				of resources between the Departments and the Administration.
							(e)Consultation
				with certain organizationsIn carrying out its responsibilities
				under this section, the Committee may consult with appropriate organizations
				that promote
				employment.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						323. Department of Veterans
				Affairs-Department of Labor-Small Business Administration Joint Executive
				Committee on Economic
				Opportunity.
					
					.
			
